Citation Nr: 0505934	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-10 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Boston, 
Massachusetts, which denied service connection for a low back 
disorder.  A personal hearing was held before an RO hearing 
officer in November 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

In this case there are current VA and private treatment 
records documenting the presence of a current low back 
disability.  There is also competent evidence that the 
disability may be related to service.  The veteran has 
testified that while working as a meat cutter in 1968, he 
slipped and injured his back, and was hospitalized.  His 
certificate of discharge from service shows that his 
specialty was that of meat cutter.  While service medical 
records do not document the reported back injury, and efforts 
to obtain records of the reported hospitalization were 
unsuccessful; the veteran is competent to report his in-
service injury.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

There is also competent evidence that the current back 
disability may be related to the injury reported in service.  
First, the veteran has reported a continuity of back 
symptomatology since service, and such report can serve to 
satisfy the requirement for competent evidence that the 
disability may be related to service.  Duenas v. Principi, 18 
Vet. App. 298 (2004).  Second, the veteran's treating 
physician, Robert DiTullio, M.D., wrote in August 2002, that 
"with reasonable medical certainty, I believe his 1968 
injury was causitive [sic] to his current lumbosacral 
pathology."  

It does not appear that Dr. DiTullio considered records prior 
to February 2002, and it is unclear why he reached the 
conclusion that a current back disability was caused by an 
injury in service.  The veteran was provided a VA examination 
in January 2002, but that examiner did not provide an opinion 
as to whether the veteran's current back disability was the 
result of the reported injury in service.  An examination and 
opinion are needed because, it does not appear that a medical 
professional has yet reviewed the claims folder and rendered 
an opinion as to whether the current low back disability is 
related to the reported in-service injury.

Accordingly, this case is remanded for the following actions:

1.  Provide the veteran with an 
orthopedic examination.  The examiner 
must review the claims folder, and note 
such review in the examination report, or 
in an addendum to the report.  The 
examiner should provide an opinion as to 
whether any current low back disability, 
at least as likely as not (50 percent 
probability or more), was caused or 
aggravated by an injury during active 
service.  The examiner should provide a 
rationale for the opinion.

2.  Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




